Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/20 has been entered.  Claims 3, 12-18, 20 are canceled.  Claims 21, 22 are new.  Claims 1, 2, 4-11, 19, 21 and 22 are presented for examination.

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim depends on claim 3. However, claim 3 has been canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to the amendment.
The rejection of claims 1-11, 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn due to the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Fredrich et al. (US20180285809), in view of Nadas et al. (2009/0030725 A1), in view of Causey et al. (2014/0006131 A1).
Re-claim 1, Fredrich et al. teach an automated system for modifying item packaging, the system comprising:   A merchant computing system, such as merchant computing system 130a, may include an inventory management controller 131, which may be implemented as a known inventory management software application. The inventory management software application may be adapted to receive an aggregate number of predicted distribution events for group of users 144 (or an aggregated representation thereof) to refine, for example, amounts of inventory at a storage facility prior to dispatch or replenishment),

-calculating, an initial replenishment time, wherein calculating the initial replenishment time comprises: determining a first consumption rate and a first exhaustion date for a first item; determining a second consumption rate and a second exhaustion date for a second item (see e.g. paragraphs 0037,  0033, 0034 -In some examples, a usage rate to determine a predicted time of distribution may be based on identifying distribution rates of an item relative to one or more other accounts associated with one or more other users or other user computing systems to form an aggregate usage rate. An aggregated usage rate for an item may express, for example, a nominal usage rate that may be used (at least initially) to ascertain predicted time of reorder with a relatively high degree of confidence. Thus, the aggregated usage rate may be used to generate a predicted time of distribution. ---data to initiate and complete replenishment of an item as a transaction)
--For example, distribution calculator 116 may compute a projected date of depletion for a particular product, such as a vitamin product, based on usage patterns and/or ordering patterns of a specific user 144. Note, however, a projected date of depletion may also be based on usage patterns and/or ordering patterns of other users 144 over any number of merchant computing systems 130a, 130b, and 130n. In some examples, a projected data of depletion may be correlated to, or used interchangeably with, the terms a "predicted distribution event," a "predicted shipment date," a "predicted time of distribution," or the like. 
---For example, distribution optimizer 118 may be configured to analyze data representing purchasing patterns related to a particular item for a specific user 144. Based on the results of such an analysis, distribution optimizer 118 may be configured to emphasize certain item characteristics (or values thereof) that may align more closely to a user's ordering or reordering patterns. For example, replenishment of an exact brand name at a later date may be preferred by user 144 over substitution of a comparable other brand at an earlier date. Zone generator 119 may be configured to define a zone of time, which may be configurable or adjusted based on, for example, one or more of user preferences, an amount of time since a prior distribution (e.g., a prior purchase), one or more usage rates, units of depletion or depletion rate, etc. An example of a depletion rate is the rate at which 2 units of a product are depleted per unit time. To illustrate another example, consider that a bottle of vitamins has 180 tablets and is reordered or depleted every 72 days. Thus, a predicted rate of depletion may be 2.5 per day (e.g., 180 units /72 days). For example, a user may consume 2 to 3 tablets per every other day).
The Examiner notes that Fredrich et al. anticipate more than one items.
Fredrich et al. do not explicitly teach the following limitations.
However, Causey et al. teach
-one or more tag detection units communicatively coupled to the inventory database, wherein each tag detection unit positioned to monitor an entry/exit point of a location such that when an item passes through an entry/exit point of the location the tag detection unit tracks the item via one or more tags, and wherein the consumption level is based on the one or more tag associated with each item passing through a first tag detection unit at a first exit point of the location (see e.g. paragraphs 0034, 0037, 0044 -0034] FIG. 2 shows an interactive home inventory system, according to an example embodiment of the subject disclosure. A home inventory system may include a router 202 having home inventory logic 204 programmed therein, a refrigerator 210, and a pantry 220. Router 202 may include hardware along with logic 204 for receiving, storing, and processing inventory data related to household consumables and other applicable products. The resulting inventory may be available when making decisions about product alerts. Router 202 may be in communication with refrigerator 210 and pantry 220 through wired or wireless communication. Home inventory logic 204 may track the purchase, quantity, addition, and removal of products by communicating with refrigerator 210, pantry 220, a mobile device of the user of the home inventory system, etc. --0037 - Pantry logic 225 may include instructions that, when executed by processor 222, cause the processor to perform operations including taking readings from sensors to identify products and condition/state of products within pantry 220. This identification may assist the home inventory system in tracking the arrival and removal of products within pantry 220. Camera 226, IR scanner 227, and scale 229 may be similar in structure and perform functions similar to camera 216, IR scanner 217, and scale 219, respectively, and may similarly be situated at several strategically selected locations throughout pantry 220. Transceiver 228 may capture wireless signals helpful in the identification of products. These wireless signals may include those emitted by RFID tags and other wirelessly transmitted product information. --0044- Once an inventory is built, usage or removal of products from that inventory may be tracked (S564).
-a processor in communication with the memory, wherein the processor computer system is configured to perform a method, the method comprising: 
-making an offer for a first item and a second item to a user, wherein the first item and a second item are included in the inventory database;  -receiving, in response to making the offer, an order from the user for the first item and a second item (see e.g. paragraphs 0055, 0024, 0027 Purchase program S966 may begin upon a user command to purchase a product, upon a determination by the home inventory system that a necessary product is low or depleted, etc. Merchants are informed of the interest in the product through communication with a central inventory server, directly from a mobile device or router, etc (S966.1). Once the merchants receive notification of the user's interest in the product, the merchants may respond with offers for the product (S966.2). These offers may then be received, and a calculation may be made based on the best offer. Such a calculation may be made in consideration of preferences and coupons that may be provided by the merchants or by a third party. The calculation may also take into consideration potential reward/loyalty point accumulations associated with the merchants making the offer. At any point, the user may enter a preference, special need, etc., which is received and stored for future consideration (S966.3).)
The server may be in communication with one or more databases storing information of each individual product including nutrition facts, expiration date, and even origin information in case of recalls.)
The Examiner notes that Causey et al. anticipate more than one items.

Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention to modify Fredrich et al., and include the steps cited above, as taught by Causey et al., such that merchants may customize their offers to the user in an effort to solicit the user's business at their venue (see e.g. paragraph 0055).
Fredrich et al., in view of Causey et al. do not explicitly teach the following limitations.
However, Nadas et al. teach--determining a first package quantity for the first item according to the first consumption rate and a second package quantity for the second item according to the second consumption rate, such that the first exhaustion date and the second exhaustion date will occur simultaneously and the initial replenishment time includes a time to modify packaging for the first item and to modify packaging for the second item (see e.g. paragraphs 0034, 0033, 0095 --[0034] A customer profile is created for every customer who purchases his/her medication at the pharmacy. -- The prescription history may include, but is not limited to, data such as: a list of the customer's prescriptions, and for each, the last fill date, the pre-alignment day supply, a number of refills remaining, etc. Additional data relating specifically to the customer's prescription alignment program may be stored in the prescription alignment database 146. The additional data may include, but is not limited to, data including: the plurality of prescriptions selected for alignment; one or more selected alignment dates; the post-alignment day supply for each prescription; which of the selected prescriptions requires a reduced fill; a reduced-fill date for any required reduced fill; a reduced-fill day supply for any required reduced fill; and a reduced-fill cost for any required reduced fill.
0033 The alignment system 100, using this information, determines an alignment date (or otherwise receives an alignment date selection), on which the plurality of selected prescriptions will each be filled with a post-alignment day supply (e.g., each prescription being dispensed with a 60-day supply, a 90-day supply, etc).  Aligning the plurality of selected prescriptions may require adjusting the day supply for one fill for each of one or more of the selected prescriptions, for example, by dispensing more of the medication ("overfilling") or less of the medication ("underfilling") such that the customer's supply of a first medication runs out at the same time as the supply of a second medication.
0095-Alternatively, the new prescription may be overfilled (if possible) such that a refill is not needed until the refill date for the previously-aligned group of prescriptions.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention to modify Fredrich et al., in view of Causey et al., and include the modification of package quantities at replenishment time and align the exhaustion dates, as taught by Nadas et al., in order to decrease the frequency with which the customer must visit the store (see e.g. paragraph 0003)..

Re-claim 2, Fredrich et al., in view of Causey et al. do not explicitly teach the following limitation.
However, Nadas et al. teach a system further comprising creating a custom item packaging according to the calculated package quantity (see e.g. 0095- (e.g., dispensing a reduced fill 28-day supply instead of prescribed 30-day supply if the alignment date is 28 days away). Alternatively, the new prescription may be overfilled (if possible) such that a refill is not needed until the refill date for the previously-aligned group of prescriptions.)

Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention to modify Fredrich et al., in view of Causey et al., and include the modification of package quantities at replenishment time and align the exhaustion dates, as taught by Nadas et al., in order to decrease the frequency with which the customer must visit the store (see e.g. paragraph 0003).

Re-claim 4 Fredrich et al. teach a system wherein the first exhaustion date is calculated according to the item’s rate of consumption (see e.g. paragraph 0033 --Zone generator 119 may be configured to define a zone of time, which may be configurable or adjusted based on, for example, one or more of user preferences, an amount of time since a prior distribution (e.g., a prior purchase), one or more usage rates, units of depletion or depletion rate, etc. An example of a depletion rate is the rate at which 2 units of a product are depleted per unit time. To illustrate another example, consider that a bottle of vitamins has 180 tablets and is reordered or depleted every 72 days. Thus, a predicted rate of depletion may be 2.5 per day (e.g., 180 units /72 days). For example, a user may consume 2 to 3 tablets per every other day).

Re-claim 8, Fredrich et al. teach a system, wherein the method further comprises calculating an updated replenishment time, wherein the updated replenishment time is based on a change of at least one of the first exhaustion time, the shipment time, and the inventory database. ( see e.g. paragraph 0039- distribution optimizer 118 may be configured to dynamically determine a modified time of distribution with which to associate with a specific item (e.g., for specific user 144), among other parameters. Further, distribution optimizer 118 may be configured to derive an adjustment factor value in accordance with any number of processes or techniques described herein or that are otherwise known). In some examples, distribution optimizer 118 may be configured to modify a value of predicted time of distribution relative to, for example, a prior shipment, or a receipt of a reminder message, etc.)
s 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fredrich et al. (US20180285809), in view of Causey et al. (2014/0006131 A1), in view of Nadas et al. (2009/0030725 A1), in further view of Argue et al. (US 20140156423 A1).
Re-claims 5, 7, Fredrich et al., in view of Causey et al., in view of Nadas et al., do not explicitly teach the limitations as claimed.
However, Argue et al. teach a system wherein the first exhaustion time is calculated further according to an expiration date associated with the item (see e.g. paragraphs 0013, 0057, 0062 -- a computing device to inform a customer of the expiration or pending expiration of one or more products and/or suggest the replenishment of one or more products that are expired or expiring in accordance with the present invention. --In certain embodiments, expiration data 108 may include the numbers (e.g., numbers characterizing one or more periods of time, numbers characterizing one or more stock levels, one or more means or averages, one or more medians, or the like) necessary to convert a purchase date into an expected expiration date 12 or range. -a data module 94 may calculate the expiration date 12 for a particular instance of the product 10 as the date of purchase corresponding thereto plus the first period of time, minus the second period of time. The resulting expiration date 12 may then be linked within a data store 92 to the particular instance of the product 10. Additionally, in selected embodiments, studies of stock levels may be used by a data module 94 and add more data to a corresponding model for calculating one or more expiration dates 12).
-a system wherein the initial replenishment time supports replenishment of the item before exhaustion of the first item (see e.g. paragraph 0018 -a combination or sub-combination thereof may support, enable, or administer one or more suggestions for the replenishment of products that have expired or will do so shortly.)
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention to modify Fredrich, in view of Causey et al., in view of Nadas et al., and include the steps cited above, as taught by Argue et al. because determining a highly probable expiration date benefits a customer by informing the customer, which may increase customer loyalty (see e.g. paragraphs 0019, 0067).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fredrich et al. (US20180285809), in view of Nadas et al. (2009/0030725 A1) , in view of Causey et al. (2014/0006131 A1), in further view of Morenz et al. (6643556 B1),

However, Morenz et al. teach a system wherein the initial replenishment time is calculated considering time required for package modification, inventory allocation, and shipment (see e.g. col. 4, lines 5-11; 60-65; claims 9, 10 -The total time required to replenish the bin is equal to: S+D+K/P. In an optimum manufacturing environment, the replenishment time would be equal to the consumption time.  -- The production lead time (L) is the time it takes for a signal from the consumer 104 to result in inventory arriving back at the consumer 104. That is, in equation form, L=S+D+K/P.   -L is the production lead time, K is the amount of material to be included in an order, S is the signal time, D is the delivery time).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention to modify Fredrich, in view of Causey et al., in view of Nadas et al., and include the steps cited above, as taught by Morenz et al., in order to minimize total inventory (see col. 7, lines 5-6).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fredrich et al. (US20180285809), in view of Causey et al. (2014/0006131 A1), in view of Nadas et al. (2009/0030725 A1), in further view of Stanzel et al. (20080035727).
Re-claims 9-11, Fredrich et al., in view of Causey et al., in view of Nadas et al., do not explicitly teach the limitations as claimed.
However, Stanzel et al. teach a system  wherein the package quantity includes two or more sub-packages; - wherein each of the two or more sub-packages has an associated tag; -wherein each of the two or more sub-packages is associated with a particular consumption level of the item (see e.g. paragraphs 0037, 0039, 0040, 0042, 0050 - . all inventory units 74 are shown having RFID tags 80 attached thereto. -- the system is able to read the shipment weight and weight-per-subunit of each inventory unit 96 from the barcode or wireless information obtained from RFID reader or barcode scanner 108, and can then calculate the remaining subunits 98 of the last inventory unit 96 from the weight differential.  ---determining the contents of each shipment unit may involve such steps as reading and verifying several type codes, receiving data regarding the number of packages of each type within the unit, the size of each package, or the relative location of each type of inventory on the unit, or determining the weight of the unit.  --When the inventory counts reach this threshold level, the system may either issue an automated order request to the inventory vendor, ---Records of the amount of time it has taken vendors to fill and ship orders may also be kept for purposes of order calculation. (initial replenishment time).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention to modify Fredrich et al., in view of Causey et al., in view of Nadas et al., and include the steps cited above, as taught by Stanzel et al., in order to provide data for determining accurate quantity, type, and/or location information for monitoring inventory or even automated reordering. Furthermore, monitoring inventory by the number of remaining pallets, remaining packages within those pallets, the total weight of a particular consumable on-hand, and rates of usage by each of these metrics provides more usable figures for inventory maintenance.  (see e.g. paragraphs 0007, 0011).

Claims 19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dorenbosch (US20020198795), in view of Causey et al. (2014/0006131 A1), in view of  Fredrich et al. (US20180285809), in further view of HOLCOMB (US 20100187305 A1)

Re-claim 19, Dorenbosch teaches a computer program product for modifying item packaging, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to perform a method comprising: an inventory database
is in communication with one or more tag detection units, each tag detection unit positioned to monitor an entry/exit point of a location such that when an item passes through an entry/exit point of the location the tag detection unit tracks the item via the one or more tags; maintains an inventory of the items currently present at the location (see e.g. paragraph 0015)-
--the inventory database maintains an inventory of the items currently present at the location (see e.g. abstract, paragraphs 0015, 0019-inventory database)
 --removes the item the inventory in response to the item passing an exit only tag detection unit;  (see e.g. paragraphs 0013-0016---[0013] Each of door 101, storage location 103, and disposal receptacle 102 may be considered to be an “item portal,” because purchased items pass through or are stored in these things. A door can be either an entry or exit portal. A trash receptacle is a type of exit portal because an item deposited in a trash receptacle should be considered to be removed from the inventory, like an item that exits the facility through a door. Storage locations or areas can be considered to be storage portals.  0016] Similarly, trash or disposal 102 has tag reader 124 coupled thereto for reading tags of discarded items placed in the trash (step 209), and refrigerator 103 has one or more RF tag readers 125 installed therein for reading the RF tags of items currently inside the refrigerator (step 208). The items corresponding to the detected tags at the disposal 102 are deleted from the inventory (step 211).
The following limitation is an obvious variation of Dorenbosch:  ---“ marks the item with an uncertain status in response to passing a not exit only tag detection unit;  ----removes the uncertain status in response to the item passing an entry tag detection unit”---Dorenbosch teaches in at least paragraph 0017 -- In an embodiment, the inventory application running on PC 110 is designed to avoid double-counting items in the trash when the trash is removed from the house. For example, if an item has already been discarded in trash 120, it should already have been deleted from the inventory maintained by PC 110. If the trash is taken out of the house and passes through door 101, it would be possible for the door 110's reader 123 to detect the item leaving the house and to attempt to delete it from the inventory. Thus, in an embodiment, before deleting an item detected as exiting the house 105 through door 101, PC 110 compares the detected item against items previously deleted for being discarded, and only deletes the item if it has not already been deleted (step 211). Such an embodiment presupposes unique identifiers for each item, e.g. a unique serial number stored in each item's RF tag. In addition, if for some reason trash RF reader 124 did not detect a discarded item, door 101 may be able to detect the item and delete it, thus providing a backup function for trash 124.
The Examiner notes that although Dorenbosch does not mark the item with an uncertain status, it is obvious that the item is processed differently due to the uncertainty of its status, when the trash in which it is located is being taken out of the house.   Furthermore, after the comparison, the uncertainty status is cleared by deciding whether or not to delete the item. 
---tracks consumption levels associated with each item, wherein the consumption level is based on the one or more tags associated with each item passing a first tag detection unit at a first exit point of the location (see e.g. paragraphs 0018 - 0020) ---; 
For example, an expiration date of a gallon of milk may be provided by the item's tag. This can permit the inventory program to determine that the supply of milk needs to be replenished, even if the milk has not yet been used up. Alternatively, the inventory application can determine its own expiration dates by correlating the type of item read with an internal database. For example, if "bananas" or "onions" are detected, the inventory application running on PC 110 can indicate to the user that this item may be about to spoil a specified number of days after the item is first entered into the inventory. In addition, the expiration date of an item can be estimated by taking into account the item's location and storage conditions, e.g. whether and for how long it has been refrigerated or not.)
Dorenbosch does not teach the following limitations.
However, Causey et al. teach --making an offer for an item to a user, wherein the item is included in an inventory database for the user and the inventory database; --receiving, in response to making the offer, an order from the user for the item (see e.g. paragraphs 0034, 0037, 0044, 0055).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention to modify Dorenbosch, and include the steps cited above, as taught by Causey et al., such that merchants may customize their offers to the user in an effort to solicit the user's business at their venue (see e.g. paragraph 0055).
Dorenbosch teaches calculating a package quantity for the order according to the exhaustion time, , the initial replenishment time, and the inventory database (see e.g. paragraphs 0014,  0018- 0022 –
System 100 can suggest optimal ways to accomplish a given task, taking into account available supplies needed for the task, or can indicate the minimum number of given items that need to be purchased in order to accomplish a specified task.)
Dorenbosh, in view of Causey et al., do not include the shipment time.
However, Fredrich et al. teach --wherein: the initial replenishment time includes a time to modify the item packaging (see e.g. paragraph 0039- distribution optimizer 118 may be configured to modify a value of predicted time of distribution relative to, for example, a prior shipment, or a receipt of a reminder message, etc. A value of predicted time distribution may be modified, for example, by an adjustment factor that may be derived through computation or determined empirically).
Accordingly, inventory management controller 131 may be configured to determine an inventory amount (e.g., dynamically) based on the values representing one or more predicted distribution events. Therefore, a merchant associated with merchant computing system 130a may be configured to optimally determine an amount or quantity of items for fulfillment in an inventory based on, for example, a predicted shipment date and/or a predicted date of exhaustion.)
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention to modify Dorenbosch,, in view of Causey et al., and include the steps cited above, as taught by Fredrich et al. in order to facilitate distribution of items in accordance with an automatically adaptive schedule (see e.g. abstract).
Dorenbosch, in view of Causey et al., in view of Fredrich et al. do not teach the following limitations.
However, HOLCOMB teaches ---- the first tag comprises one or more detachable tags; and the detachable tags include one or more sub-portions of the first tag that can be detached from the first tag; an(see e.g. paragraph 0005, 0024 , 0034–[0005] Inventory items, such as clothing articles, footwear, sporting goods, home and commercial goods, and the like, may be tagged for a number of different reasons. Tags may be a product-level or item-level, unique, machine-readable identifier, such as a barcode or a RFID.  -- The present application is directed to systems and methods for the tagging of inventory items with active powered tags consisting of at least two detachable or semi-detachable parts. --- A further embodiment of the active powered tag system invention is for the power component to be mounted on a detachable part which contains the mechanism for securing the detachable part to the inventory item. A further embodiment of this invention provides for the power component located on the detachable part to be physically attached to an inventory item).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time of the invention to modify Dorenbosch,, in view of Causey et al., in further view of Fredrich et al., and include the steps cited above, as taught by HOLCOMB., in order to include a tag or label or other part that provides useful information to the consumer (see e.g. paragraph 0014).

A trash receptacle is a type of exit portal because an item deposited in a trash receptacle should be considered to be removed from the inventory, like an item that exits the facility through a door.)


Response to Arguments
Applicant’s arguments with respect to office action dated 6/15/20  have been considered but are moot due to the new rejection.
The new limitation added and argued by Applicant is clearly anticipated by Nadas et al. for aligning the orders so they have a refill on the same date.   Dorenbosch teaches detecting items through an exit to update an inventory database and differentiate between an exit only and an entrance/exit point.
HOLCOMB teaches one or more detachable tags with one or more sub-portions.  The rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

April 5, 2021